DETAILED ACTION
The following is a Non-Final, First Office Action on the Merits in response to communications filed November 12, 2020.  Currently, claims 1–18 are pending.

Claim Objections
Claims 2–6 and 8–12 are objected to because of the following informalities:  
Claims 2–6 and 8–12 recite “wherein the displaying the at-a-glance view includes displaying an at-a-glance view of” various views.  Examiner recommends amending the elements to recite “wherein the displaying the at-a-glance view of the plurality of analysis results includes displaying an at-a-glance view of” the various views in order to avoid issues of clarity under 35 U.S.C. 112(b)
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, and 13–18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 10, and 16 recite “a breakdown” in line 3.  However, claims 1, 7, and 13 previously recite “displaying … a breakdown of the indices”.  As a result, the scope of claims 4, 10, and 16 is indefinite because it is unclear whether Applicant intends for the “breakdown” recited in claims 4, 10, and 16 to reference the “breakdown” recited in claims 1, 7, and 13 or intends to introduce a second, different “breakdown”.  For purposes of examination, claims 4, 10, and 16 are interpreted as reciting “[[a]] the breakdown in which the indices … are arranged in a chronological order”.
In view of the above, claims 4, 10, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 recites functionality to “receive an input of an instruction from a user” and subsequently recites “refer to a storage, upon receipt of an instruction to display content”.  As a result, the scope of claim 13 is indefinite because it is unclear whether Applicant intends for the second recitation of “instruction” to reference the first recitation or intends to introduce a second, different “instruction”.  For purposes of examination, claim 13 is interpreted as reciting functionality to “refer to a storage, upon receipt of [[an]] the instruction to display content”.
In view of the above, claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 14–18, which depend from claim 13, inherit the deficiencies described above.  As a result, claims 14–18 are similarly rejected under 35 U.S.C. 112(b) as being 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–18 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes elements describing “content of inquiries received and gathered from a plurality of terminals”, “the content of the inquiries analyzed based on a plurality of indices including indices related to a human service and a chatbot service offered in response to the inquiries”, “a plurality of analysis results obtained by analyzing the content of the inquiries based on the plurality of indices”, and “upon receipt of a designation for an analysis on the human service among the plurality of analysis results displayed in the at-a-glance view, a breakdown of the indices related to the human service and the chatbot service, in addition to statistical information about the human service for each specific unit time period.”
The elements above recite an abstract idea.  More particularly, the elements above recite certain methods of organizing human activity related to commercial 
Claims 7 and 13 recite substantially similar limitations to those presented with respect to claim 1.  As a result, claims 7 and 13 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
Claims 2–6, 8–12, and 14–18 further describe the process for analyzing interactions between a customer and service provider.  As a result, claims 2–6, 8–12, and 14–18 similarly recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a computer-readable medium, a storage, and steps for referring to a storage, storing information, and displaying information.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional computing elements are generic computing elements that are merely used as a tool to perform the recited abstract idea; and the steps for referring, storing, and displaying are insignificant extrasolution activities to the judicial exception.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.

Claims 2–6, 8–12, and 14–18 do not include any additional elements beyond those recited with respect to independent claims 1, 7, and 13.  As a result, claims 2–6, 8–12, and 14–18 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claims 1, 7, and 13.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a computer-readable medium, a storage, and steps for referring to a storage, storing information, and displaying information.  The additional elements do not amount to significantly more than the abstract idea because the additional computing elements are generic computing elements that are merely used as a tool to perform the recited abstract idea; the steps for referring and storing are well-understood, routine, and conventional computing see e.g., Spec. ¶¶ 39–40), which describes the additional element in such a manner as to indicate that the additional element is sufficiently well-known in the art.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 7 and 13 include substantially similar limitations to those presented with respect to claim 1.  Although claim 13 further recites a processor and a step to receive an input, the additional elements do not amount to significantly more than the abstract idea because the additional computing element is a generic computing element that is merely used as a tool to perform the recited abstract idea; and the step to receive is a well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(II)).  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 7 and 13 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Claims 2–6, 8–12, and 14–18 do not include any additional elements beyond those recited with respect to independent claims 1, 7, and 13.  As a result, claims 2–6, 8–12, and 14–18 do not include additional elements that amount to significantly more 
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–18 are rejected under 35 U.S.C. 103 as being unpatentable over PEARCE et al. (U.S. 2019/0320067) in view of Kosiba et al. (U.S. 2005/0065837).
Claims 1, 7, and 13:  Pearce discloses a non-transitory computer-readable recording medium storing therein an analyzing program that causes a computer to execute a process (See paragraph 34, wherein a computer-readable medium embodiment is disclosed) comprising: 
referring to a storage, upon receipt of an instruction to display content of inquiries received and gathered from a plurality of terminals, the storage storing therein the content of the inquiries analyzed based on a plurality of indices including indices related to a human service and a chatbot service offered in response to the inquiries (See FIGs. 10–11, wherein the Zacoustic database includes live agent and BOT interaction 
displaying, upon receipt of a designation for an analysis on the human service among the plurality of analysis results displayed in the at-a-glance view, a breakdown of the indices related to the human service and the chatbot service, in addition to statistical information about the human service (See FIGs. 12–14, in view of paragraphs 63 and 68, wherein various indices and statistical information is displayed, and wherein individual agents may be selected; see also paragraphs 113–114, wherein Zacoustic analysis is performed with respect to human agents and BOT agents).  Pearce does not expressly disclose the remaining claim elements.
Kosiba discloses displaying information about the human service for each specific unit time period (See paragraphs 76–79, wherein performance distribution data reports are produced with respect to time intervals).
Pearce discloses a system directed to analyzing agent performance in a contact center.  Kosiba similarly discloses a system directed to analyzing contact center behavior.  Each reference discloses a system directed to analyzing contact center performance.  The technique of displaying time period information is applicable to the 
One of ordinary skill in the art would have recognized that applying the known technique of Kosiba would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kosiba to the teachings of Pearce would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate contact center performance analysis into similar systems.  Further, applying time period displays to Pearce would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
With respect to claim 13, Pearce further discloses a processor (See claim 1) and functionality to receive an input of an instruction from a user (See FIGs. 11–14, wherein interactive dashboards are disclosed). 
Claims 2, 8, and 14:  Pearce discloses the analyzing program according to claim 1, wherein the displaying the at-a-glance view includes displaying an at-a-glance view of a breakdown of service of a chatbot chat and a human chat, as the breakdown of the indices related to the human service and the chatbot service (See FIG. 13, wherein various indices and statistical information is displayed from all agents; see also FIG. 14, in view of paragraphs 113–114, wherein Zacoustic analysis is performed with respect to human agents and BOT agents, and wherein the dashboard may show all agents).  Pearce does not expressly disclose the remaining claim elements.

One of ordinary skill in the art would have recognized that applying the known technique of Kosiba would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 3, 9, and 15:  Pearce discloses the analyzing program according to claim 1, wherein the displaying the at-a-glance view includes displaying an at-a-glance view of benefit levels indicating degrees of benefit gathered with respect to the human service and the chatbot service (See FIGs. 13–14, wherein resolution and FCR (first call resolution) metrics are displayed; see also paragraphs 113–114, wherein Zacoustic analysis is performed with respect to human agents and BOTs agents).
Claims 4, 10, and 16:  Pearce discloses the analyzing program according to claim 1, wherein the displaying the at-a-glance view includes displaying an at-a-glance view of a breakdown in which the indices related to the human service and the chatbot service are arranged in a chronological order (See FIG. 12, wherein inquiries and related indices are displayed chronologically).
Claims 5, 11, and 17:  Pearce discloses the analyzing program according to claim 1, wherein the displaying the at-a-glance view includes displaying an at-a-glance view of service of a chatbot chat and a human chat, as the breakdown of the indices related to the human service and the chatbot service (See FIG. 13, wherein various 
Kosiba discloses displaying an at-a-glance view of a distribution of service time periods of a human chat, as the breakdown of the indices related to the human service (See paragraphs 76–79, wherein performance distribution data reports are produced with respect to time intervals).
One of ordinary skill in the art would have recognized that applying the known technique of Kosiba would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 6, 12, and 18:  Pearce discloses the analyzing program according to claim 1, wherein the displaying the at-a-glance view includes displaying an at-a-glance view of a breakdown in which mutually-corresponding indices are arranged side by side with respect to an index related to the human service and an index related to the chatbot service (See FIG. 13, wherein resolution and FCR indices are displayed side by side, and wherein resolution and FCR indices are related to both human and chatbot services).

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure:

Wicaksono et al. (U.S. 2016/0173692) discloses a system directed to analyzing deferred work performance in a contact center.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/           Primary Examiner, Art Unit 3623